Citation Nr: 1027366	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased rating for the Veteran's 
service-connected posttraumatic stress disorder (PTSD), rated as 
30 percent from May 28, 2004, as 50 percent from August 31, 2006, 
and as 70 percent from March 20, 2009.  

2.  Entitlement to an earlier effective date of February 2005 for 
the Veteran's service-connected prostate cancer, including a 
temporary 100 percent evaluation from that date. 

3.  Entitlement to an initial increased rating for the Veteran's 
service-connected residuals of prostate cancer, status post-
retropubic prostatectomy, rated as 40 percent prior to August 29, 
2007 and as 60 percent thereafter and entitlement to two separate 
evaluations for the Veteran's service-connected residuals of 
prostate cancer, status post-retropubic prostatectomy. 

4.  Entitlement to a rating in excess of 10 percent for the 
Veteran's residuals, traumatic brain injury, with headaches.  

5.  Entitlement to a compensable rating for the Veteran's 
service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2005 and May 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

The issue of entitlement to a compensable rating for the 
Veteran's service-connected erectile dysfunction is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 31, 2006, the Veteran's posttraumatic stress 
disorder symptoms were shown to be productive of occupational and 
social impairment with depressed mood, persistent ruminations 
regarding service, flashbacks, hyperarousal, anxiety, 
suspiciousness and sleep impairment.  

2.  From August 31, 2006 to March 19, 2009, the Veteran's 
posttraumatic stress disorder symptoms were shown to be 
productive of occupational and social impairment with severe 
depression, headaches, some impairment of thought processes and 
memory, suicidal ideation, ritualistic behavior, sleep 
impairment, nightmares, flashbacks, hyperarousal, social 
withdrawal, irritability, compulsivity, emotional numbness, a 
sense of hopelessness, and panic attacks.  

3.  Beginning March 20, 2009, the Veteran's posttraumatic stress 
disorder symptoms are shown to be productive of occupational and 
social impairment with symptoms including obsessional rituals, 
extremely isolative and withdrawn behavior, constricted and 
tearful affect, memory impairment, tangential thought processes, 
and significant homicidal/suicidal ideation.

4.  On August 31, 2006, and at no time prior thereto, the RO 
received from the Veteran a claim of entitlement to service 
connection for prostate cancer with residuals.  

5.  The Veteran's prostate cancer is in remission; the residuals 
of the Veteran's prostate cancer are manifested by severe voiding 
dysfunction and urinary frequency, but not by renal dysfunction 
or urinary retention requiring intermittent or continuous 
catheterization.  

6.  The Veteran's traumatic brain injury residuals have been 
manifested as subjective complaints of headaches, but there has 
been no competent evidence of prostrating attacks occurring an 
average of once a month.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for posttraumatic stress disorder for the 
period prior to August 31, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a rating in excess of 50 
percent for posttraumatic stress disorder for the period 
beginning August 31, 2006, and ending March 19, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for the assignment of a rating in excess of 70 
percent for posttraumatic stress disorder for the period 
beginning March 20, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for entitlement to an effect date prior to 
August 31, 2006, for a grant of service connection for residuals 
of prostate cancer, status post-retropubic prostatectomy, are not 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2009).

5.  The criteria for an initial rating of 60 percent for the 
Veteran's residuals of prostate cancer have been met, but the 
criteria for a rating in excess of 60 percent have not been met 
at any time during the period covered by this appeal and separate 
compensable ratings for those residuals are not warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.14, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2009). 

6. The criteria for a rating in excess of 10 percent for 
residuals from a traumatic brain injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 
8045, 8100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated June 2004, March 2006, September 
2006, August 2007, March 2009 and June 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The Veteran's appeals for higher 
initial ratings originate, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-Flores 
is inapplicable.  

With regard to the Veteran's claim for a rating in excess of 10 
percent for his service-connected residuals of a traumatic brain 
injury, the Board notes that RO correspondence on that issue did 
not satisfy all the requirements outlined in Vazquez-Flores.  
However, in this case, the Board finds that the notice error did 
not affect the essential fairness of the adjudication.  In 
several written statements the Veteran has reported the symptoms 
that he experiences and the effect that they have on him.  
Further, the Statement of the Case (SOC) issued in May 2009 
informed the Veteran of the applicable diagnostic criteria and 
the reasons for denying the claim.  This was followed by a 
readjudication in a December 2009 supplemental statement of the 
case.  Accordingly, the notice timing errors did not affect the 
essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran contends that the evaluations assigned for his 
posttraumatic stress disorder (PTSD) and residuals of prostate 
cancer do not accurately reflect the severity of those 
conditions.  Furthermore, he claims that an earlier effective 
date and two separate ratings are warranted for his prostate 
cancer and its residuals.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

PTSD

As indicated, the Veteran has claimed that he is entitled to an 
increased initial rating for his service-connected posttraumatic 
stress disorder.  The Veteran first claimed entitlement to 
service connection for posttraumatic stress disorder in May 2004.  
In an April 2005 rating decision, the RO granted entitlement to 
service connection for PTSD and assigned a 30 percent rating 
effective from May 28, 2004, the date the Veteran filed his 
claim.  The Veteran submitted a Notice of Disagreement (NOD) with 
that rating in May 2005.  No response was received from the RO 
and the Veteran again raised the issue of an increased rating for 
PTSD in an August 2006 claim.  A May 2007 rating decision 
continued the 30 percent rating, and a Statement of the Case 
(SOC) was not issued until May 2008.  That SOC granted 
entitlement to a rating of 50 percent effective from August 31, 
2006.  The Veteran filed a Substantive Appeal (VA Form 9) in 
September 2008.  In December 2009, the RO issued a Supplemental 
Statement of the Case (SSOC) and an accompanying rating decision 
again increasing the disability rating to 70 percent disabling, 
effective from March 20, 2009.  

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions or recent 
events). 

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
	
A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative in and of itself, of the 
percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The Board first notes that there are several different rating 
periods on appeal in this case: the 30 percent rating assigned 
from May 28, 2004 to August 30, 2006; the 50 percent rating 
assigned from August 31, 2006 to March 19, 2009; and the 70 
percent rating assigned from March 20, 2009.  

The relevant evidence of record in this case consists of private 
treatment records, VA treatment records, VA examination reports 
and several written statements submitted by the Veteran.  

The Veteran's post-service treatment records for posttraumatic 
stress disorder begin in March 2004.  Private treatment records 
from the Alpine Clinic LLC from that time show a history of 
symptoms consistent with posttraumatic stress disorder and 
depression.  Flashbacks, tremendous guilt and irritability were 
noted.  A May 2004 statement accompanying the Veteran's initial 
claim indicates that he was experiencing panic attacks, 
headaches, sleeplessness, recurring thoughts of combat and 
depression.  He also indicated having difficulties concentrating, 
a short attention span and irritability.  

The Veteran was afforded a VA examination for his posttraumatic 
stress disorder in January 2005.  During that examination the 
Veteran stated that he had never been hospitalized for 
psychiatric reasons, but that he received outpatient care by his 
family doctor and has been on two separate antidepressants.  
Following a mental status examination, the examiner stated that 
the Veteran was well-dressed and well-groomed.  The Veteran did 
not show evidence of hallucinations or delusions.  Thought 
content was appropriate and good social skills were evidenced.  
The Veteran denied suicidal or homicidal ideation, but did report 
occasional violent thoughts.  The examiner determined that the 
Veteran was oriented in all spheres and indicated that there was 
no report of obsessive or ritualistic behavior.  Rate, flow and 
focus of speech were appropriate, but clear evidence of a 
depressed mood was noted.  Persistent ruminations regarding 
service were indicated, along with flashbacks, hyperarousal and 
anxiety.  The examiner diagnosed the Veteran with chronic 
moderate posttraumatic stress disorder and assigned a GAF score 
of 64.  GAF scores over the previous year were noted as being 
between 58 and 66.  A significant risk of worsening was also 
noted.  

The Veteran was afforded an additional VA examination in January 
2007.  During that examination, the Veteran reported severe 
depression with anorexia, insomnia, headaches and loss of sex 
drive.  The examiner stated that the Veteran's psychosocial 
functional status was good and that he has children and 
grandchildren that he sees regularly.  Mental status evaluation 
indicated some impairment of thinking process.  No delusions or 
hallucinations were noted, but frequent headaches and occasional 
suicidal ideation were indicated.  The Veteran was oriented in 
all spheres and there was no evidence of short-term or long-term 
memory loss.  Some ritualistic behavior was noted, but this was 
not disabling.  Increased panic attacks and depression was also 
indicated.  The examiner found that the Veteran's PTSD had flared 
since the start of the war in Iraq.  He indicated that cognition 
was intact, but that the Veteran sometimes had difficulty pulling 
up names of people or exact dates.  A diagnosis of posttraumatic 
stress disorder with depressive features was indicated and a GAF 
of 60 was assigned.

VA treatment records indicate that the Veteran began working with 
a VA social worker in July 2007.  The Veteran submitted a letter 
from the social worker in July 2007.  In that letter, the social 
worker stated that she had worked with the Veteran in counseling 
since September 2006, and she had evaluated the Veteran with a 
GAF score of 51 at that time.  She indicated that in February 
2007 she evaluated the Veteran with a GAF score of 55, indicating 
an improvement in some symptoms, but still falling within the 
range of "moderate" symptoms and problems in functioning.  The 
social worker further stated that the Veteran had become less 
able to manage his PTSD symptoms since being diagnosed with 
prostate cancer.  She stated that he had symptoms including poor 
sleep, increased nightmares, flashbacks, hyperarousal, withdrawn 
and isolative behavior, irritability, control issues, memory 
problems, compulsivity, a sense of hopelessness and fear about 
his future.  She stated that while the Veteran does not 
demonstrate marked social impairment, he makes few close friends 
of his own, often experiencing a problematic level of emotional 
numbness.

The most recent VA examination for the Veteran's posttraumatic 
stress disorder was conducted in March 2009.  During that 
examination, the Veteran stated that he is very isolative and 
withdrawn.  Mental status examination indicated that the Veteran 
was neatly groomed and casually dressed.  Speech and psychomotor 
activity were unremarkable and the Veteran was cooperative 
towards the examiner.  The Veteran's affect was constricted and 
tearful, his mood was anxious, hopeless and depressed, and his 
thought process was tangential.  Sleep impairment was noted, but 
there was no indication of hallucinations or inappropriate 
behavior.  Obsessive/ritualistic behavior and frequent intrusive 
memories, along with homicidal and suicidal ideation were 
indicated.  Intermediate memory was mildly impaired.  Traumatic 
flashbacks, diminished interested in significant activities and a 
feeling of detachment/estrangement from others was noted, along 
with irritability and outbursts of anger.  The examiner indicated 
that the Veteran's PTSD was severe, and a GAF score of 38 was 
assigned.  

In May 2010 the Veteran submitted a letter wherein he indicated 
his belief that a 100 percent rating was warranted.  He stated 
that his earlier ratings did not take into account the fact that 
his PTSD his accompanied by depression.  He also stated that he 
felt that his inability to have sexual relations with his spouse 
had not been taken into consideration.  

As stated above, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  After careful review of the evidence, 
the Board concludes that prior to August 31, 2006, the Veteran's 
posttraumatic stress disorder was manifested by symptomatology 
most closely corresponding to a 30 percent rating.  A 30 percent 
rating is appropriate where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss.  A 50 percent rating is warranted where 
such symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short 
and long-term memory; impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships are present.  The January 2005 VA examination 
report does not indicate that the Veteran had severe memory or 
cognitive problems at that time.  Orientation and cognition were 
all within normal limits.  Furthermore, the Veteran's GAF score 
for the previous year was stated to have been between 58 and 68.  
Some evidence of a depressed mood was noted, as well as 
persistent ruminations regarding service, flashbacks, 
hyperarousal, anxiety, suspiciousness and sleep impairment.  
These findings are most consistent with a 30 percent 
determination and so a rating in excess of 30 percent is not 
warranted for that period.  

The RO granted a rating of 50 percent effective from August 31, 
2006 to March 19, 2009.  Based on the evidence of record the 
Board finds that a rating in excess of 50 percent is not 
warranted for that time period.  Relevant evidence includes a VA 
examination from January 2007 and treatment records from the 
Veteran's social worker, which show severe depression, headaches, 
some impairment of thought processes and memory, suicidal 
ideation, ritualistic behavior, sleep impairment, nightmares, 
flashbacks, hyperarousal, social withdrawal, irritability, 
compulsivity, emotional numbness, a sense of hopelessness and 
panic attacks.  These findings most resemble those symptoms 
contemplated by a 50 percent rating, as findings contemplated by 
a 70 percent rating, including illogical, obscure or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
or hygiene; and an inability to establish and maintain effective 
relationships were not shown.  

Beginning March 20, 2009, the Board finds that the Veteran's 
posttraumatic stress disorder underwent a substantial worsening, 
with symptomatology warranting a rating of 70 percent.  Most 
notably, the Veteran evidenced increased occupational and social 
impairment with symptoms including obsessional rituals, extremely 
isolative and withdrawn behavior, constricted and tearful affect, 
memory impairment and tangential thought processes.  Significant 
homicidal and suicidal ideation was also indicated.  

However, the Board finds that at no time contemplated by the 
appeal period were the regulatory criteria for a rating greater 
than 70 percent met.  While the Veteran's posttraumatic stress 
disorder is severe, there is no finding of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for names of close relatives, own occupation or own 
name.  

The Veteran has asserted that the Veteran's inability to engage 
in sexual relations with his wife, and the accompanying emotional 
repercussions of that inability, should be factored into his 
rating for posttraumatic stress disorder.  The Board notes that 
the Veteran has been awarded special monthly compensation due to 
the loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).  The Board will not award additional 
compensation to duplicate that benefit.  Where disabilities 
overlap in their resulting physical impairment and effect on 
functioning or where multiple diagnoses are assigned for the same 
disability, or evaluation of the same, overlapping disability 
under various diagnoses with multiple ratings is to be avoided.  
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, and for the reasons enumerated above, the Board is 
unable to find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 100 
percent at any time during the period covered by this appeal.  

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not been hospitalized for his 
PTSD.  The Veteran is currently retired and is in receipt of 
individual unemployability.  The effects of his PTSD appear to be 
adequately contemplated by the currently assigned 70 percent 
rating.  Therefore, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Prostate Cancer & Residuals

The Veteran has also claimed entitlement to an earlier effect 
date for his prostate cancer, including a temporary 100 percent 
evaluation from February 2005.   

The Veteran first claimed entitlement to service connection for 
prostate cancer in August 2006.  A May 2007 rating decision 
granted entitlement to service connection for residuals of 
prostate cancer and assigned a rating evaluation of 40 percent 
effective from August 31, 2006, the day that the Veteran filed 
his claim.  The Veteran submitted a Notice of Disagreement (NOD) 
with that rating decision in July 2007, asserting that a higher 
rating and earlier effective date were warranted.  He also 
claimed that two separate compensable evaluations, one for 
residuals urinary frequency and one for residual voiding 
dysfunction requiring absorbent materials, were warranted.  A 
Statement of the Case (SOC) was issued in May 2008 and the 
Veteran filed a Substantive Appeal (VA Form 9) in September 2008.

With regard to the Veteran's claim for an earlier effective date 
for his prostate cancer, the Veteran has stated that February 
2005, along with a temporary 100 percent evaluation assigned from 
that date under rating schedule criteria for Diagnostic Code 7528 
would be appropriate.  Accordingly to the Veteran this is the 
appropriate date to assign this grant because that is when a 
medical professional first diagnosed him with prostate cancer, 
the disability that necessitated surgery and led to his 
residuals. 

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2009). 

The effective date of an award of compensation based on direct 
service connection is the date following separation from service, 
if the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the claim, 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2009). 

Under the law administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).  A "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992). 

Any communication indicating an intent to apply for a benefit 
under the law administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such a precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992). 

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution. If the RO receives a complete application from the 
claimant within one year from the date it was sent, the RO will 
consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).  A report of examination or 
hospitalization that meets certain criteria will be accepted as 
an informal claim for an increase or to reopen provided the 
report relates to a disability that may establish entitlement.  
38 C.F.R. § 3.157(a) (2009).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed service hospital will be accepted 
as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) 
(2009).  Evidence received from a private physician or layperson 
will also be accepted as a claim for an increase or to reopen 
when the evidence is within the competence of the physician or 
layperson and shows the reasonable probability of entitlement to 
benefits.  The date of receipt of such evidence will be accepted 
as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) 
(2009).

In this case, on August 31, 2006, the RO received from the 
Veteran a VA Form 21-4138 (Statement in Support of Claim) which 
may be construed as a formal claim of entitlement to service 
connection for, in part, prostate cancer with residuals.  The 
only documentation in the claims file, claim or otherwise, dated 
prior to August 31, 2006 pertains to other claims.  As previously 
indicated, based on this claim, by rating decision dated May 29, 
2007, the RO granted the Veteran service connection for residuals 
of prostate cancer.  

The Veteran points out that prostate cancer was found in February 
2005, and that had he known of his eligibility for service 
connection he would have filed an earlier claim.  There is, 
however, no provision or law or regulation that permits the award 
of an effective date on the basis of an intention to file an 
earlier claim, or on the basis that an earlier claim would have 
been filed if the claimant had known of the earlier eligibility 
for the benefit.  

On December 22, 1987, the United States District Court for the 
Northern District of California certified a class (hereinafter 
referred to as the "Class") consisting of the following: all 
current or former service member, or their next of kin (a) who 
are eligible to apply to, who will become eligible to apply to, 
or who have an existing claim pending before the Veteran's 
(sic)Administration for service-connected disabilities or deaths 
arising from exposure during active-duty service to herbicides 
containing dioxin or (b) who have had a claim denied by the VA 
for service-connected disabilities or deaths arising from 
exposure during active-duty service to herbicides containing 
dioxin.  Nehmer v. United States Veterans' Administration, 118 
F.R.D. 113, 116, 125 (N.D. Cal. 1987). 

On May 3, 1989, the district court invalidated a portion of the 
former 38 C.F.R. § 3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, holding 
that the regulation was based on an incorrect interpretation of 
the requirements of the Dioxin Act.  Nehmer v. United States 
Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 
1989).  The court also voided all benefit denials made under the 
invalidated regulation and remanded the matter to VA for further 
proceedings not inconsistent with the court's opinion.  Id., 
VAOPGCPREC 15-95 (1995). 

The stipulation and order entered in Nehmer applies where (1) a 
claim was denied under regulations voided by the court in Nehmer; 
(2) a claim was filed after the date of the court's decision and 
before issuance of the new regulations; or (3) a claim was 
pending at the time of the issuance of current regulations 
providing for presumptive service connection for disabilities due 
to exposure to Agent Orange.  Diseased Associated With Exposure 
to Certain Herbicide Agents, 59 Fed. Reg. 29,723, 29,724 (1994). 

The parties subsequently stipulated (Nehmer Stipulation), inter 
alia, that, for awards based on herbicide-exposure claims filed 
after May 3, 1989 (the date that the Agent Orange regulation was 
invalidated), the effective date for such awards would be "the 
date the claim was filed or the date the claimant became disabled 
or death occurred, whichever is later."  Nehmer v. VA of the 
Gov't of the United States, 284 F.3d 1158, 1161 (2002) (Nehmer 
II).  

VA has implemented the Nehmer holdings by adopting 38 C.F.R. 
§ 3.816 (2009); this regulation would not, however, provide a 
basis for an earlier effective date, because it requires that an 
earlier claim had been filed.  

In the absence of evidence of a claim prior to August 31, 2006, 
the criteria for entitlement to an effective date prior to August 
31, 2006 for a grant of service connection for prostate cancer 
and its residuals are not met.  

Moving on to the Veteran's claims of entitlement to an increased 
rating for residuals of prostate cancer and to separate 
compensable ratings for residuals of prostate cancer, the Board 
finds that a rating of 60 percent is warranted for the entire 
period on appeal, but that a rating in excess of 60 percent is 
not warranted.  Furthermore, the Board finds that separate 
compensable ratings for the Veteran's residuals of prostate 
cancer are not warranted.  

As indicated above, the Veteran first claimed entitlement to 
service connection for prostate cancer in August 2006.  A May 
2007 rating decision granted entitlement to service connection 
for residuals of prostate cancer and assigned a rating evaluation 
of 40 percent effective from August 31, 2006, the day that the 
Veteran filed his claim.  The Veteran submitted a Notice of 
Disagreement (NOD) with that rating decision in July 2007.  A 
Statement of the Case (SOC) was issued in May 2008, increasing 
the Veteran's rating to 60 percent, effective from August 29, 
2007, and the Veteran filed a Substantive Appeal (VA Form 9) in 
September 2008.

Prostate cancer is rated under Diagnostic Code 7528, which 
pertains to malignant neoplasms of the genitourinary system and 
provides that if there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7528.  Only the predominant 
area of dysfunction is to be considered for rating purposes in 
order to avoid violating the rule against the pyramiding of 
disabilities.  38 C.F.R. §§ 4.14, 4.115a. 

Voiding dysfunction is rated under 38 C.F.R. § 4.115b.  Voiding 
dysfunction is further classified as involving urine leakage, 
urinary frequency, or obstructive voiding.  The criteria for a 
compensable rating of 20 percent for urinary leakage are the 
wearing of absorbent materials, which must be changed less than 
two times per day.  A 40 percent rating is warranted for urinary 
leakage requiring the use of absorbent material which must be 
changed two to four times a day.  A 60 percent rating is 
warranted for urinary leakage requiring the use of absorbent 
materials which must be changed more than four times a day.  
38 C.F.R. § 4.115a.

In addition, urinary frequency encompasses ratings ranging from 
10 to 40 percent.  A 10 percent rating contemplates a daytime 
voiding interval between two and three hours or awakening to void 
two times per night.  A 20 percent rating contemplates a daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent rating contemplates 
a daytime voiding interval of less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a. 

The evidence of record includes private treatment records, VA 
treatment records, VA examination reports and written statements 
submitted by the Veteran.  Private treatment records show that 
the Veteran underwent a radical retropubic prostatectomy in July 
2005 and had no postoperative chemo, radiation or hormone 
therapy.  Furthermore, there has been no recurrent or metastatic 
disease process shown by any of the evidence of record.  

The Veteran was afforded a VA examination for his prostate cancer 
residuals in January 2007.  During that examination the Veteran 
denied wearing pads, but stated that he changes his underpants 
twice a day.  He reported that frequency, urgency and mixed 
incontinence significantly interfere with his daily activities.  
He also reported night voiding frequency of four to five times a 
night.  
In his July 2007 Notice of Disagreement (NOD) the Veteran stated 
that that he has an uneasy feeling when wearing pads and that he 
instead chooses to change his underpants at least twice a day.  
He stated that underpants he wears are heavy absorbent cotton and 
that they service the purpose of acting as an absorbent pad and 
work in the same way.  

The Veteran was afforded an additional VA examination for his 
residuals of prostate cancer in August 2007.  During that 
examination the Veteran reported increased problems with his 
mixed incontinence and indicated having to change his pants more 
often during the day to the point that he now wears pads and 
changes them in excess of four times a day.  The Veteran also 
reported that he continues to have nocturnia in excess of five 
times a night.  He stated that he continues to have problems 
urinating, having to push his urine out, difficulty starting 
stream, and increased post-voiding dribble.  

After reviewing the evidence of record and the Veteran 
contentions, the Board finds that a rating of 60 percent is 
warranted for the entire period on appeal.  The Veteran evidences 
both urinary incontinence and urinary frequency.  Taking into 
consideration the severity of those conditions the Board feels a 
60 percent rating, the highest schedular rating available, is 
warranted.  

However, entitlement to a rating in excess of 60 percent is not 
warranted because the medical evidence of record does not show 
that the Veteran's residuals of prostate cancer include renal 
dysfunction with persistent edema and albuminuria with BUN 40 to 
80 mg; or renal dysfunction with creatinine 4 to 8 mg; or renal 
dysfunction with generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  The Board also notes that the Veteran has been granted 
separate service connection for erectile dysfunction and special 
monthly compensation for loss of use of a creative organ.  

In his July 2007 Notice of Disagreement (NOD) the Veteran claimed 
entitlement to two separate compensable evaluations for residuals 
urinary frequency and for residuals voiding dysfunction requiring 
absorbent materials.  He cited text from a Department of Veterans 
Affairs Training Letter 00-02, dated May 1, 2000, which reads, 
"...consider additional rating for incontinence based on its 
extent." 

VA regulations specifically preclude separate evaluations for 
urinary leakage and voiding dysfunction.  Diagnostic Code 7528 
states that if there has been no local reoccurrence or metastasis 
of a malignant neoplasm of the genitourinary system it is to be 
rated on residuals "as voiding dysfunction or renal dysfunction, 
whichever is predominant."  As will be discussed below, there 
has been no renal dysfunction shown as a residual of the 
Veteran's prostate cancer and radical prostatectomy.  Therefore, 
the Veteran's residuals were rated based on voiding dysfunction.  

Voiding dysfunction is rated under 38 C.F.R. § 4.115a, which 
states that only the predominant area of dysfunction shall be 
considered for rating purposes.  Furthermore, the specific 
provision for voiding dysfunction states that it shall be rated 
as urine leakage, frequency or obstructed voiding.  

To the extent that the VA training letter indicates that 
additional (but not separate) compensation for incontinence 
should be considered, the Board notes that the Veteran's 
symptomatology warrants a 60 percent rating when rated under 
voiding dysfunction, whereas under urinary frequency only a 40 
percent rating is warranted.  Therefore, any additional 
compensation under incontinence is already taken into 
consideration in the 60 percent rating.   

In addition, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2009).  The Veteran has not presented any 
evidence that his particular service-connected urinary 
dysfunction results in a unique disability that is not addressed 
by the rating criteria.   Specifically, there is no evidence of 
frequent hospitalization and the Veteran has been already been 
granted individual unemployability.  Therefore, there is no basis 
for referral of the case for consideration of an extraschedular 
disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the Board finds that a 60 percent rating is 
warranted for the entire period on appeal.  Regarding entitlement 
to a rating in excess of 60 percent, the preponderance of the 
evidence is against this aspect of the claim.  Therefore, the 
benefit of the doubt doctrine is not applicable and the claim for 
a rating in excess of 60 percent must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001).  

Traumatic Brain Injury

The Veteran has also argued that the current evaluation assigned 
for his residuals from traumatic brain injury does not accurately 
reflect the severity of that condition.  The Veteran first 
claimed entitlement to service connection for residuals of an 
injury to his head in May 2004.  The RO issued a rating decision 
in April 2005 granting entitlement to service connection, but 
assigning a noncompensable rating.  Following a May 2005 Notice 
of Disagreement (NOD) the RO issued a May 2006 rating decision 
granting entitlement to a separate evaluation for headaches 
resulting from a shell fragment wound to the head, and assigned a 
10 percent evaluation effective from May 28, 2004, the date that 
the Veteran first filed his claim.

The Veteran claimed entitlement to individual unemployability in 
July 2007.  This claim was also considered as a claim for 
increased evaluations for the Veteran's service-connected 
disabilities.  Accordingly, a rating decision for such was issued 
in May 2008.  That rating decision continued the 10 percent 
rating assigned for residuals from a shell fragment wound to the 
head (headaches).  The Veteran submitted a Notice of Disagreement 
(NOD) with that decision in July 2008 and a Statement of the Case 
(SOC) was issued in May 2009.  

In March 2009 the Veteran was sent a letter explaining recent 
changes to the rating criteria governing ratings for traumatic 
brain injuries.  After receiving this letter the Veteran 
requested a re-evaluation of his rating.  A new examination was 
conducted and a Supplemental Statement of the Case (SSOC) was 
issued in December 2009.  The SSOC continued the 10 percent 
rating, finding that a rating in excess of 10 percent is not 
warranted under either the new rating criteria or the old rating 
criteria. 

The Board recognizes that the regulations pertaining to rating 
TBI were amended in September 2008.  73 Fed. Reg. 54,693-706 
(Sept. 23, 2008).  These amendment revise 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 and are effective October 23, 2008.  The 
amendment applies to all applications for benefits received by VA 
on or after October 23, 2008.  VA's Schedule for Rating 
Disabilities; Evaluation of Residuals of Traumatic Brain Injury 
(TBI), 73 Fed. Ref. 54,693 (September 28, 2008) (to be codified 
at 38 C.F.R. pt. 4).  However, the Board also notes that where 
the law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  As such, the effective date of any 
increase in disability compensation based solely on the new 
criteria would be no earlier than the effective date of the new 
criteria.  

Residuals from traumatic brain injury are rated under Diagnostic 
Code 8045.  

Under the old diagnostic code, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., associated with the injury will be rated under 
the diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-8207).  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under Diagnostic Code 9304, and 
will not be combined with any other rating for a disability due 
to brain trauma.  Finally, ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2009). 

In addition, under Diagnostic Code 8100, which contemplates 
migraine headaches, a maximum rating of 50 percent may be 
assigned with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation may be assigned with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.  A 10 percent evaluation may be assigned 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a.  

Following October 23, 2008,  new Diagnostic Code 8045 states that 
there are three main areas of dysfunction that may result from 
TBI and have profound effects on functioning: cognitive (which is 
common in varying degrees after TBI), emotional/behavioral, and 
physical.  Each of these areas of dysfunction may require 
evaluation.  

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Cognitive 
impairment is evaluated under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Subjective symptoms that are residuals of TBI, 
whether or not they are part of cognitive impairment, are 
evaluated under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified."  However, separately evaluate any 
residuals with a distinct diagnosis that may be evaluated under 
another diagnostic code, such as migraine headache or Meniere's 
disease, even if that diagnosis is based on subjective symptoms, 
rather than under the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table.

Evaluation of emotional/behavioral dysfunction is done under 
38 C.F.R. § 4.130 (Schedule of ratings-mental disorder) when 
there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, evaluate emotional/behavioral 
symptoms under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Evaluation of physical (including neurological) dysfunction is 
based on the following list, under an appropriate diagnostic 
code: Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorder, and dysarthia; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluation 
should be performed under the most appropriate diagnostic code.  
Each condition should be evaluated separately, as long as the 
same signs and symptoms are not used to support more than one 
evaluation, and the evaluations for each separately rated 
condition should be combined under 38 C.F.R. § 4.25.  The 
evaluation assigned based on the "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
table will be considered the evaluation for a single condition 
for purposes of combining with other disability evaluations.

The need for special monthly compensation for such problems as 
loss of use of an extremity, certain sensory impairments, 
erectile dysfunction, the need for aid and attendance (including 
for protection from hazards or dangers incident to the daily 
environment due to cognitive impairment), being housebound, etc., 
should also be considered.

For the evaluation of cognitive impairment subjective symptoms 
the table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from zero to 3, and a 5th level, 
the highest level of impairment, labeled "total."  However, not 
every facet has every level of severity.  The Consciousness 
facet, for example, does not provide for an impairment level 
other than "total," since any level of impaired consciousness 
would be totally disabling.  A 100 percent evaluation is assigned 
if "total" is the level of evaluation for one or more facets.  
If no facet is evaluated as "total," an overall percent 
evaluation based on the level of the highest facets is assigned 
as follows: zero = zero percent; one equals ten percent; two 
equals forty percent; and three equals seventy percent.  For 
example, a seventy percent evaluation is assigned if "3" is the 
highest level of evaluation for any facet.  

Note (1) accompanying this diagnostic code stated that there may 
be an overlap of manifestations of conditions evaluated under the 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" with manifestations 
of a co-morbid mental or neurologic or other physical disorder 
that can be separately valuated under another diagnostic code.  
In such cases, only one evaluation should be based on the same 
manifestations.  If the manifestations of two or more conditions 
cannot be clearly separated, a single evaluation under whichever 
set of diagnostic criteria allows the better assessment of 
overall impaired functioning due to both conditions should be 
performed.  However, if the manifestations are clearly separable, 
a separate evaluation for each condition should be assigned.  

Note (2) states that symptoms listed as examples at certain 
evaluation levels in the table are only examples and are not 
symptoms that must be present in order to assign a particular 
evaluation.

Note (3) states that "instrumental activities of daily" living 
refers to activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework and 
other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone.  
These activities are distinguished from "activities of daily 
living," which refers to basic self-care and includes bathing or 
showering, dressing, eating, getting in or out of bed or a chair, 
and using the toilet.

Note (4) states that the terms "mild," "moderate," and 
"severe" TBI, which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of injury 
rather than to the current level of functioning.  That 
classification does not affect the rating assigned under 
Diagnostic Code 8045.

Note (5) states, as is indicated above, that a veteran whose 
residuals of TBI are rated under a version of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, in effect before October 23, 2008 may 
request review under Diagnostic Code 8045, irrespective of 
whether his or her disability has worsened since the last review.  
VA will review that veteran's disability rating to determine 
whether the veteran may be entitled to a higher disability 
rating.  A request for review pursuant to this note will be 
treated as a claim for an increased rating for purposes of 
determining the effective date of an increased rating awarded as 
a result of such review; however, in no case will the award be 
effective before October 23, 2008. 

The relevant evidence of records consists of VA treatment 
records, VA examination reports and written statements from the 
Veteran.  

The Veteran was afforded a VA examination in January 2005.  
During that examination the Veteran stated that he gets headaches 
once or twice a week, and that these have been present since his 
in-service shrapnel wound.  When questioned about the severity of 
the headaches, the Veteran stated that there was mild pain almost 
every day, which was exacerbated with quick movements of the 
head.  The examiner stated that an associated scare was 
responsible for aggravating the headaches.

The Veteran was afforded another VA examination in August 2007.  
During that examination the Veteran reported that since his 
earlier examination his headaches were occurring with increased 
frequency on the right side of his head, precipitated by having 
to wear a hat.  The Veteran indicated that wearing a hat puts 
pressure on his head which causes a headache that is dull and 
aching and begin on the back of the right side of the head and 
radiates forward to the orbit.  He stated that these last between 
two and three hours and that over the counter medication produces 
a good response.  The Veteran denied any migraine-like picture of 
CNS dysfunction associated with the headaches.  The examiner 
continued the diagnosis of headaches due to the Veteran's 
shrapnel fragment wound.

Most recently, in August 2009 the Veteran underwent another VA 
examination, this time encompassing the new rating criteria for 
traumatic brain injury.  During the examination the Veteran 
reported having headaches two to three times per week, usually on 
the right side of the head, triggered by wearing hats, 
concentrating hard and sometimes spontaneously.  He stated that 
he able to function with the headaches, but rated the pain as a 6 
or 7 out of 10.  He also indicated that the headaches respond to 
ibuprofen.  The examiner stated that the Veteran did not appear 
to have any impairment associated with traumatic brain injury or 
headaches.  The neuropsychological profile provided by the 
examining physician noted that the Veteran performed normally on 
all tests, including attention, memory, language, visual, 
spatial, and executive functioning.  Mental speed was noted to be 
somewhat slow on tests of sequencing, but still within normal 
limits.  The examiner stated that the Veteran has one or more 
neurobehavioral effect, but that these do not interfere with 
workplace interaction or social interaction.  The examiner noted, 
and the Board stresses that the psychiatric symptoms associated 
with posttraumatic stress disorder are evaluated under the 
criteria for that condition, and not under the criteria for 
traumatic brain injury.

As stated above, the evaluation assigned is based on the highest 
level of severity for any facet of cognitive impairment and other 
residuals of traumatic brain injury not otherwise classified as 
determined on examination.

A level of severity of "0" is assigned for the memory, 
attention, concentration and executive functions facet, 
indicating that on testing the examiner has found evidence such 
as no complaints of impairment of memory, attention, 
concentration or executive functions.  A higher level of severity 
of "1" is not warranted unless an examiner finds evidence such 
as complaints of mild loss of memory (such as having difficulty 
following conversation, recalling recent conversations, 
remembering the names of new acquaintances, or finding words, or 
often misplacing items), attention, concentration, or executive 
functions, but without objective evidence of testing.  

A level of severity of "0" has been assigned for the judgment 
facet, indicating that an examiner has found evidence of normal 
judgment.   A higher level is not warranted unless an examiner 
finds evidence of mildly impaired judgment.

A level of severity of "0" has been assigned for the social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is routinely appropriate.   A higher 
level of severity of "1" is not warranted unless an examiner 
finds evidence that social interaction is occasionally 
inappropriate.  

A level of severity of "0" has been assigned for the 
orientation facet, indicating that the examiner has found 
evidence such as always oriented to person, time, place, and 
situation.  A higher level of severity is not warranted unless an 
examiner finds evidence that the Veteran is occasionally 
disoriented in one of the four aspects.

A level of severity of "0" has been assigned for the motor 
activity facet, indicating that an examiner has found evidence of 
normal motor activity.  A higher level of severity of "1" is 
not warranted unless an examiner finds evidence such a motor 
activity normal most of the time, but mildly slowed at times due 
to apraxia.  

A level of severity of "0" has been assigned for the visual 
spatial orientation facet, indicating that an examiner has found 
evidence of normal spatial orientation.  A higher level of 
severity is not warranted unless an examiner finds evidence such 
as mildly impaired spatial orientation, such as occasionally 
getting lost in unfamiliar surroundings or having difficulty 
reading maps or following directions.  

A level of severity of "0" has been assigned for the subjective 
symptoms facet, indicating that an examiner has found evidence of 
subjective symptoms that do not interfere with work; instrumental 
activities of daily living; or work, family or other close 
relationships.  Examples are: mild or occasional headaches and 
mild anxiety.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence of three or more 
subjective symptoms that mildly interfere with work; instrumental 
activities of daily living; or work, family, or other close 
relationships.  Examples of findings that might be seen at this 
level of impairment are: intermittent dizziness, daily mild to 
moderate headaches, tinnitus, frequent insomnia, hypersensitivity 
to sound or hypersensitivity to light.  

A level of severity of "0" has been assigned for the 
neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  A 
higher level of "1" is not warranted unless an examiner finds 
evidence of one or more neurobehavioral effects that occasionally 
interfere with workplace interaction, social interaction or both, 
but do not preclude them.  

A level of severity of "0" has been assigned for the 
communication facet, indicating that an examiner has found 
evidence that the Veteran was able to communicate by spoken and 
written language and able to comprehend spoken and written 
language.  A higher level of severity is not warranted unless an 
examiner finds evidence occasional impairment in this regard.

As stated, the total evaluation assigned for TBI is based on the 
highest level of severity for any of the facets as determined by 
examination and only one evaluation is assigned for all the 
applicable facets.  The evaluation assigned under the rating 
criteria effective from October 23, 2008, would be noncompensable 
since the highest severity level assigned for any of the facets 
is "0".  

The Board finds that the Veteran's 10 percent rating is continued 
because it is more advantageous for the Veteran to be rated under 
the old rating criteria.  The evidence indicates that the Veteran 
has consistent subjective complaints of headaches associated with 
his traumatic brain injury.  In the absence of evidence of more 
severe symptomatology associated with the Veteran's traumatic 
brain injury, a rating in excess of 10 percent is not warranted 
for the period prior to or after October 23, 2008.  

The Board has considered rating the Veteran's disability under 
Diagnostic Code 8100, which contemplates migraine headaches, but 
the medical evidence does not demonstrate prostrating attacks 
occurring on an average once a month over the last several 
months.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment 
of an extra-schedular evaluation but the record does not show 
that the Veteran's appealed disability, alone, has required 
frequent hospitalization, or that manifestations of that 
disability have at any point exceeded those contemplated by the 
schedular criteria.  Therefore, assignment of an extraschedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

A preponderance of the evidence is against a rating in excess of 
10 percent for any time prior to or after October 23, 2008.  
Accordingly, the benefit-of-the-doubt doctrine does not apply and 
an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for the Veteran's service-
connected posttraumatic stress disorder (PTSD), rated as 30 
percent from May 28, 2004, as 50 percent from August 31, 2006, 
and as 70 percent from March 20, 2009, is denied.

Entitlement to an earlier effective date of February 2005 for the 
Veteran's service-connected prostate cancer, including a 
temporary 100 percent evaluation from that date, is denied.

Entitlement to a 60 percent, but no more than 60 percent, rating 
for the Veteran's service-connected residuals of prostate cancer, 
status post-retropubic prostatectomy, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits. 

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected residuals, traumatic brain injury, is denied. 


REMAND

Finally, the Veteran has also claimed entitlement to a 
compensable rating for his service-connected erectile 
dysfunction.  As indicated above, the Veteran has already been 
granted entitlement to special monthly compensation based on loss 
of use of a creative organ.  However, the Board finds that 
additional development is necessary with respect to the Veteran's 
claim on this issue.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to the 
RO/AMC for further action as described below.

The Veteran was granted entitlement to service connection for 
erectile dysfunction, as secondary to his service-connected 
disability of prostate cancer, in a May 2007 rating decision.  
That rating decision assigned a noncompensable evaluation from 
August 31, 2006, the day that the Veteran filed his claim.  The 
Veteran submitted a Notice of Disagreement (NOD) with that rating 
in July 2007.  A Statement of the Case (SOC) was issued in May 
2008, and the Veteran filed a Substantive Appeal in September 
2008.  

The Veteran has argued that the evaluation assigned for his 
service-connected erectile dysfunction does not accurately 
reflect the severity of that condition.  In several written 
statements the Veteran has argued that he has a deformity 
associated with his erectile dysfunction.  Specifically, in his 
September 2009 Substantive Appeal the Veteran claimed that his 
physician has prescribed him medication to assist him in 
achieving an erection, and that to the extent that he can achieve 
a partial erection it has a sharp curve which he did not have 
prior to undergoing prostate surgery.  He argues that this is a 
misshape or distortion of his penis, which does not allow him 
sufficient penetration for sexual intercourse.  

Importantly, the Board notes that the Veteran's most recent VA 
examination for the Veteran's erectile dysfunction was in August 
2007, nearly three years ago.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that where a veteran 
claims that a disability is worse than when previously rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  
Because the Veteran has indicated that his disability is 
significantly worse that indicated in prior VA examinations, the 
Board finds that a new examination is necessary to reach a 
decision on the Veteran's claim.  

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask him to provide information on any private 
treatment records related to his erectile 
dysfunction or claimed penile deformity.  If 
the Veteran indicates that he has received 
any treatment or evaluations, the RO/AMC 
should also obtain and associate those 
records with the claims file.

2.  Thereafter, the Veteran should be 
afforded an appropriate examination to 
determine the severity of his erectile 
dysfunction and his claimed penile deformity.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail, including 
whether or not the Veteran has any deformity 
of the penis.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and principles involved would be of 
consideration assistance to the Board.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


